Citation Nr: 0909991	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection for lumbosacral strain, and if so, 
whether service connection is warranted. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1972, during the Vietnam Era.  The Veteran served in Vietnam 
from December 28, 1969, to August 28, 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen the service 
connection claim for lumbosacral strain, and ultimately 
denied service connection for lumbosacral strain.  However, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal, despite the RO's action.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, 
the issues are appropriately captioned as above.  

In July 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  

The Veteran through his power of attorney selected Disabled 
American Veterans (DAV) as his representative in June 1992.  
The power of attorney was revoked in February 2009 when the 
Veteran selected another Veterans' Service Organization 
(VSO), the American Legion; however, the American Legion 
withdrew its services as the Veteran's representative, 
pursuant to 38 C.F.R. § 20.608 (2008).  As such, the Board 
finds that the Veteran wishes to proceed without 
representation.  

Herein, the Board reopens the service connection claim for 
lumbosacral strain.  The reopened claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In an April 1976 rating decision, the RO denied the 
Veteran's service connection claim for a back condition; the 
Veteran was provided notice of the decision and of his 
appellate rights.

2.  The Veteran did not appeal the April 1976 rating 
decision, and such decision became final.

3.  The evidence received since the RO's April 1976 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for 
lumbosacral strain (previously claimed as a back condition).


CONCLUSIONS OF LAW

1.  The RO's unappealled April 1976 decision that denied 
service connection for a back condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1976) (current version 2008).

2.  Evidence received since the RO's April 1976 rating 
decision is new and material; the claim of entitlement to 
service connection for lumbosacral strain (previously claimed 
as a back condition) is therefore reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for lumbosacral 
strain (previously claimed as a back condition), the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by reopening his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Veteran initially filed a service connection claim for a 
back condition in December 1975.  In an April 1976 rating 
decision, the RO, in pertinent part, denied service 
connection for a back condition on the basis that there was 
no evidence that the claimed condition was incurred in or 
aggravated by service.  Because the Veteran did not submit a 
Notice of Disagreement to initiate appellate review and a 
Substantive Appeal to perfect an appeal of the RO's April 
1976 rating decision, that determination became final, based 
on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1976) (current version 2008).  

The evidence of record when the RO decided the claim in April 
1976 included the Veteran's service treatment records (STRs) 
and VA medical records. 

In April 1998, the Veteran sought to reopen his service 
connection claim for a back condition.  See April 1998 
"Statement in Support of Claim," VA Form 21-4138.  In a May 
1998 rating decision, the RO denied the Veteran's claim to 
reopen the service connection claim for a back condition 
because there was no new and material evidence to reopen the 
claim.  In November 2000, the Veteran again sought to reopen 
his service connection claim for a back condition.  This 
claim to reopen was denied again by the RO in a January 2001 
rating decision, on the basis that there was no new and 
material evidence to reopen the claim.  In August 2003, the 
Veteran once again sought to reopen his service connection 
claim for a back condition.  See August 2003 "Statement in 
Support of Claim," VA Form 21-4138.  In a December 2003 
rating decision, the RO denied the Veteran's claim to reopen 
once again based on the lack of new and material evidence to 
reopen the claim.  

Evidence associated with the claims file since the prior 
final April 1976 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran, VA 
and private medical records, and statements from a fellow 
servicemember and the Veteran's wife regarding the Veteran's 
lumbosacral strain disability. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
lumbosacral strain (previously claimed as a back condition).  
In this regard, the claims folder contains treatment records 
from the VA Medical Center (VAMC) in Birmingham, Alabama, and 
a private physician (Dr. J.F.), in which the Veteran reported 
a history of "chronic back pain, after falling from a bunk 
bed in military service after a seizure," which started "in 
1970."  See October 1995 Medical Certificate Report, 
Birmingham VAMC; September 2004 Encounter Summary Report, Dr. 
J.F.; January 2006 Primary Care Resident MD Note, Birmingham 
VAMC; August 2008 Primary Care Resident MD Note, Birmingham 
VAMC.  Further, in statements by the Veteran at his July 2005 
personal hearing, he indicated that he suffered his current 
lumbar spine disabilities as a result of a fall in service in 
1970.  See also Lay Statement from J.L.F. (Fellow 
Servicemember), received November 2000.  The Board finds that 
such evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the service connection claim for 
lumbosacral strain (previously claimed as a back condition).  
38 C.F.R. § 3.156(a).  Presuming the Veteran's October 1995, 
September 2004, July 2005, and August 2008 statements 
credible for the purpose of reopening the service connection 
claim for lumbosacral strain (previously claimed as a back 
condition), the Board finds that such evidence, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The Veteran's 
October 1995, September 2004, July 2005, and August 2008 
statements are material in that they imply that his lumbar 
spine disability may have been incurred during service, and 
therefore raises a reasonable possibility of establishing the 
claim.  See id.  As such, the Board finds that the October 
1995, September 2004, July 2005, and August 2008 statements 
are considered new and material for the purpose of reopening 
the service connection claim for lumbosacral strain 
(previously claimed as a back condition), and such claim is 
therefore reopened.     


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for lumbosacral strain has been received; 
to this extent, the appeal is granted.


REMAND

The Board has herein reopened service connection for 
lumbosacral strain (previously claimed as a back condition).  
Further development is necessary prior to analyzing the claim 
on the merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record indicates that in August 1970, while 
stationed in Vietnam, the Veteran fell out of his bunk during 
a seizure and was observed as having "tonic clonic 
movements."  See September 1970 Treatment Record, Wilford 
Hall U.S. Air Force Medical Center, Lackland Air Force Base, 
Texas.  An August 1970 Treatment Record from Phan Rang Air 
Base, Vietnam, includes a notation of complaints of "back 
ache, seizures, and shoulder pain."  

Post-service, the Veteran was diagnosed with lumbosacral 
strain and degenerative disc disease.  See December 1975 
Outpatient Medical Certificate and History Report, VAMC 
Birmingham; March 2008 VA Spine/Individual Unemployability 
Examination Report, VAMC Tuscaloosa; March 2008 Lumbosacral 
Spine MRI Report, VAMC Tuscaloosa.      

The Veteran contends that his current lumbar spine disability 
is related to his in-service fall from his bunk during a 
seizure.  See Veteran's "Statement in Support of Claim," 
VA-Form 21-4138, received November 2000; Lay Statement from 
J.L.F. (Fellow Servicemember), received November 2000; May 
2005 "Appeal to Board," VA Form 9, received May 2005; July 
2005 DRO Hearing Transcript.  He last underwent a 
Compensation and Pension (C&P) Examination regarding his 
claimed lumbar spine disabilities in March 2008.  However, 
this examination focused on the Veteran's claim for a total 
disability rating based on individual unemployability (TDIU), 
so the examiner was not requested to provide a nexus opinion 
regarding the Veteran's lumbar spine disability and his 
service.  The VA and private treatment records contained in 
the Veteran's claims file are negative for an opinion 
relating the Veteran's lumbar spine disability to his 
service, specifically his fall in August 1970 during a 
seizure.

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed lumbar spine 
disability, variously diagnosed as lumbosacral strain and 
degenerative disc disease, is related to service, 
specifically the August 1970 fall.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination 
that considers prior medical examinations and treatment in 
order to conduct a complete evaluation of the Veteran's 
claim.  38 C.F.R. § 4.2 (2008).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his lumbar spine 
disability, variously diagnosed as 
lumbosacral strain and degenerative 
disc disease.  Specifically, the VA 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current lumbar spine 
disability is related to the Veteran's 
service, specifically the August 1970 
fall.  

A complete rationale should be provided 
for any opinion.  The claims file, 
especially the Veteran's STRs, should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with the examination and the report 
should state that such review has been 
accomplished.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for his lumbar spine 
disability (variously diagnosed as 
lumbosacral strain and degenerative 
disc disease), taking into account any 
newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and given the opportunity 
to respond thereto. 
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


